The plaintiff was a passenger on the defendant's car. The conductor became involved in an altercation with another passenger, a friend of the plaintiff's, about the *Page 391 
payment of fare. That passenger was ejected from the car, and he and the conductor were engaged in a fight outside of the car upon the ground, the car being stopped at the time. The plaintiff testified: "The conductor and the other fellow were in the crowd. I did not know what the quarrel was for. When the car stopped I went over to separate the fight. Before I could reach those two men the motorman took hold of me and knocked me down and punched me." Subsequently the conductor charged the plaintiff, in a Police Court, with having assaulted him. The plaintiff was acquitted. For the assault and false charge the plaintiff sues the defendant railroad company. We are of opinion the company was not liable. A carrier is an absolute guarantor of the safety of its passengers against the assaults of its employees while it is performing its contract of carriage. (Stewart v. Brooklyn Crosstown R.R. Co., 90 N.Y. 588.) It is also true that a passenger, during his journey, may alight from the car without losing his status as passenger. (Parsons v. N.Y. Central H.R.R.R. Co., 113 N.Y. 362.) In this case, however, the wrongs for which the plaintiff seeks redress were suffered when the plaintiff entered upon an enterprise totally disconnected with the carriage. His intervention to end the quarrel which was taking place on the street between the conductor and the other passenger may have been, and doubtless was, on his statement, praiseworthy, but it occurred neither on the defendant's car nor on its property, and was a matter wholly foreign and disconnected with the defendant's contract of carriage. The fact that one of the combatants was the defendant's conductor did not alter the relation the defendant would have borne to it had it been a contest entirely between strangers. Had the plaintiff been assaulted for trying to alight from the car or trying to again obtain entrance in it a very different question would be presented. His injuries were occasioned during his voluntary intervention in a quarrel, as to which the defendant owed him no duty. He, doubtless, should recover from the person who inflicted the wrong, but he cannot hold the defendant liable. *Page 392 
The order of the Appellate Division should be reversed and the judgment entered upon the nonsuit affirmed, with costs in all courts.